Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST
be submitted no later than the payment of the issue fee. Authorization for this
examiner’s amendment was given in an interview with [Jianping James Wu 79782] on
[4/19/22].



Claim 1. (Currently Amended) A method, comprising:
receiving a first downlink control information (DCI) associated with a downlink transmission at a user equipment (UE) from a base station (BS) in a wireless communication system, the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI, the field value indicating a value not applicable for indicating the timing and resource of the HARQ-ACK feedback of the downlink transmission; and
when a second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission, transmitting from the UE to the BS the HARQ-ACK feedback of the downlink transmission associated with the first DCI over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource for the HARQ-ACK feedback of the downlink transmission that are provided in the second DCI, wherein 
the HARQ-ACK feedback of the downlink transmission associated with the first DCI and a HARQ-ACK feedback of a downlink transmission associated with the second DCI are multiplexed over the HARQ-ACK TxOP with the timing and resource provided in the second DCI, and
the PDSCH-to-HARQ feedback timing indicator field has a field size of 1, 2, 3, or larger than 3 bits, and, corresponding to a particular size of the field size, a particular field value is used to indicate a pending HARQ-ACK TxOP


Claim 2. (Cancelled)

Claim 3. (Original) The method of claim 1, further comprising:
receiving a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed.

Claim 4. (Original) The method of claim 1, further comprising:
receiving a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed.

Claim 5. (Original) The method of claim 1, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed.
 
Claim 6. (Original) The method of claim 1, further comprising:
generating HARQ-ACK information for the HARQ-ACK feedback of the downlink transmission.

Claim 7. (Original) The method of claim 6, further comprising:
storing the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later.

Claim 8. (Currently Amended) A method, comprising:
 transmitting a first downlink control information (DCI) associated with a downlink transmission to a user equipment (UE) from a base station (BS) in a wireless communication system, the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission not provided in the first DCI, the field value indicating a value not applicable for indicating the timing and resource of the HARQ-ACK feedback of the downlink transmission; 
transmitting a second DCI indicating the timing and resource for the HARQ-ACK feedback of the downlink transmission associated with a HARQ-ACK transmission opportunity (TxOP) after the transmitting the first DCI associated with the downlink transmission; and
receiving from the UE the HARQ feedback of the downlink transmission associated with the first DCI over the HARQ-ACK TxOP associated with the timing and resource for the HARQ-ACK feedback of the downlink transmission that are provided in the second DCI, wherein 
the HARQ-ACK feedback of the downlink transmission associated with the first DCI and a HARQ-ACK feedback of a downlink transmission associated with the second DCI are multiplexed over the HARQ-ACK TxOP with the timing and resource provided in the second DCI, and
the PDSCH-to-HARQ feedback timing indicator field has a field size of 1, 2, 3, or larger than 3 bits, and, corresponding to a particular size of the field size, a particular field value is used to indicate a pending HARQ-ACK TxOP. 

Claim 9. (Cancelled) 

Claim 10. (Original) The method of claim 8, further comprising:
transmitting a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed.

Claim 11. (Original) The method of claim 8, further comprising:
transmitting a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed.

Claim 12. (Original) The method of claim 8, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed.
 
Claim 13. (Cancelled) 

Claim 14. (Currently Amended) A user equipment (UE), comprising circuitry configured to:
receive a first downlink control information (DCI) associated with a downlink transmission from a base station (BS) in a wireless communication system, the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI, the field value indicating a value not applicable for indicating the timing and resource of the HARQ-ACK feedback of the downlink transmission; and
when a second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission, transmit to the BS the HARQ-ACK feedback of the downlink transmission associated with the first DCI over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource for the HARQ-ACK feedback of the downlink transmission that are provided in the second DCI, wherein 
the HARQ-ACK feedback of the downlink transmission associated with the first DCI and a HARQ-ACK feedback of a downlink transmission associated with the second DCI are multiplexed over the HARQ-ACK TxOP with the timing and resource provided in the second DCI, and
the PDSCH-to-HARQ feedback timing indicator field has a field size of 1, 2, 3, or larger than 3 bits, and, corresponding to a particular size of the field size, a particular field value is used to indicate a pending HARQ-ACK TxOP.

Claim 15. (Cancelled) 

Claim 16. (Original) The UE of claim 14, wherein the circuitry is further configured to:
receive a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed.

Claim 17. (Original) The UE of claim 14, wherein the circuitry is further configured to:
receive a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed.

Claim 18. (Original) The UE of claim 14, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed. 

Claim 19. (Original) The UE of claim 14, wherein the circuitry is further configured to:
generate HARQ-ACK information for the HARQ-ACK feedback of the downlink transmission.

Claim 20. (Previously Presented) The UE of claim 19, wherein the circuitry is further configured to:
store the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

				/SYED ALI/                                           Primary Examiner, Art Unit 2468